DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/25/2017 and the Remarks and Amendments filed on 5/18/2022.

Reasons for Allowance

Claims 21-44 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 21, 28, 32, and 41

Training a deep convolution neural network for regression to process a given one of the collection of training medical images to predict an output comprising two or more estimated radiotherapy treatment machine parameters and the training comprising comparing the two or more estimated radiotherapy treatment machine parameters, that were predicted by the DCNN processing the given one of the collection of training medical images, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Zhang (EP 2605828) discloses developing treatment plans for use in external beam radiation therapy, but fails to disclose training a deep convolution neural network for regression to process a given one of the collection of training medical images to predict an output comprising two or more estimated radiotherapy treatment machine parameters and the training comprising comparing the two or more estimated radiotherapy treatment machine parameters, that were predicted by the DCNN processing the given one of the collection of training medical images, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Further, Nie et al. (“Estimating CT Image from MRI Data Using 3D Fully Convolutional Networks”) discloses using deep learning to estimate a CT image from its corresponding MR image of the same subject for the case of radiotherapy planning, but fails to disclose training a deep convolution neural network for regression to process a given one of the collection of training medical images to predict an output comprising two or more estimated radiotherapy treatment machine parameters and the training comprising comparing the two or more estimated radiotherapy treatment machine parameters, that were predicted by the DCNN processing the given one of the collection of training medical images, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed. 

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nie et al., "Estimating CT Image from MRI Data Using 3D Fully Convolutional Networks", 2016, Deep Learn Data Label Med Appl (2016), pp. 1-12. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127